Citation Nr: 0840040	
Decision Date: 11/20/08    Archive Date: 11/25/08

DOCKET NO.  04-21 463	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.  

2.  Entitlement to service connection for tinnitus.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant and son


ATTORNEY FOR THE BOARD

Jennifer Hwa, Associate Counsel


INTRODUCTION

The veteran served on active duty from July 1951 to August 
1957.  He had additional service in the Army National Guard 
from October 1976 to May 1978.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a July 2003 rating decision of a Department of 
Veterans Affairs (VA) Regional Office (RO) that denied the 
veteran's claims for service connection for bilateral hearing 
loss and tinnitus.  The veteran testified before the Board in 
May 2006.  The Board remanded these claims for further 
development in August 2006 and March 2008.  


FINDINGS OF FACT

1.  The veteran's bilateral hearing loss first manifested 
many years after service and is not shown to be related to 
his service or to any incident therein.  

2.  The veteran's tinnitus first manifested many years after 
service and is not shown to be related to his service or to 
any incident therein.  


CONCLUSIONS OF LAW

1.  The veteran's current bilateral hearing loss was not 
incurred in or aggravated by active service.  38 U.S.C.A. 
§§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.307, 
3.309 (2008).  

2.  The veteran's current tinnitus was not incurred in or 
aggravated by active service.  38 U.S.C.A. §§ 1110, 5107 
(West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2008).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303.  

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351 (Fed. Cir. 2000); 
Degmetich v. Brown, 104 F. 3d 1328 (1997); Cuevas v. 
Principi, 3 Vet. App. 542 (1992); Rabideau v. Derwinski, 2 
Vet. App. 141 (1992).  Service connection for certain chronic 
diseases, including sensorineural hearing loss and tinnitus, 
will be rebuttably presumed if they are manifest to a 
compensable degree within one year following active service.  
38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. 
§§ 3.307, 3.309 (2008).  

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  Presumptive periods are not intended to 
limit service connection to diseases so diagnosed when the 
evidence warrants direct service connection.  The presumptive 
provisions of the statute and VA regulations implementing 
them are intended as liberalizations applicable when the 
evidence would not warrant service connection without their 
aid.  38 C.F.R. § 3.303(d). 

For the showing of chronic disease in service, there must be 
a combination of manifestations sufficient to identify the 
disease entity and sufficient observation to establish 
chronicity at the time.  If chronicity in service is not 
established, evidence of continuity of symptoms after 
discharge is required to support the claim.  38 C.F.R. § 
3.303(b).  Service connection may also be granted for a 
disease diagnosed after discharge when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.30(d).  

Active military, naval, or air service includes any period of 
active duty for training (ACDUTRA) during which the 
individual concerned was disabled or died from a disease or 
injury incurred in or aggravated by the line of duty.  
38 U.S.C.A. § 101(24); 38 C.F.R. § 3.6(a) (2008).  ACDUTRA is 
full-time duty in the Armed Forces performed by Reserves for 
training purposes or by members of the National Guard of any 
state.  38 U.S.C.A. § 101(22); 38 C.F.R. § 3.6(c)(1). 

Active military, naval, or air service also includes any 
period of inactive duty for training (INACDUTRA) during which 
the individual concerned was disabled or died from an injury 
incurred in or aggravated by the line of active duty.  
38 U.S.C.A. § 101(24); 38 C.F.R. § 3.6(a).  INACDUTRA means 
duty other than full-time duty prescribed for Reserves or the 
National Guard of any state.  38 U.S.C.A. § 101(23); 38 
C.F.R. § 3.6(d). 

Service connection may be granted for disability resulting 
from disease or injury incurred or aggravated while 
performing active duty training, or from injury incurred or 
aggravated while performing inactive duty training.  
38 U.S.C.A. §§ 101(24), 106, 1131 (West 2002).  However, 
presumptive periods do not apply for either ACDUTRA or 
INACDUTRA.  Biggins v. Derwinski, 1 Vet. App. 474 (1991).    

Bilateral Hearing Loss 

The service medical records associated with the veteran's 
period of active service from July 1951 to August 1957 do not 
reflect complaints or treatment related to bilateral hearing 
loss.  On separation examination in August 1957, the veteran 
made no complaints regarding his hearing, and his hearing was 
found to be within normal limits.

Regarding the veteran's period of service in the National 
Guard from October 1976 to May 1978, an October 1976 
audiometric examination showed the results to be 35 at 500 
Hertz, 15 at 1000 Hertz, 15 at 2000 Hertz, 25 at 3000 Hertz, 
and 35 at 4000 Hertz for the right ear, and as 35 at 500 
Hertz, 20 at 1000 Hertz, 25 at 2000 Hertz, 15 at 3000 Hertz, 
and 25 at 4000 Hertz for the left ear.  At an examination 
before a medical board in January 1978, the veteran's 
audiometric examination results were recorded as 0 at 500 
Hertz, 0 at 1000 Hertz, 0 at 2000 Hertz, 0 at 3000 Hertz, and 
15 at 4000 Hertz for the right ear, and as 10 at 500 Hertz, 0 
at 1000 Hertz, 10 at 2000 Hertz, 15 at 3000 Hertz, and 5 at 
4000 Hertz for the left ear.

Service connection may not be established for disability due 
to impaired hearing unless the auditory threshold in any of 
the frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 
decibels or greater; or the auditory thresholds for at least 
three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz 
are 26 decibels or greater; or speech recognition scores 
using the Maryland CNC Test are less than 94 percent.  
38 C.F.R. § 3.385.  The veteran's hearing was found to be 
within normal limits on separation and there was only one 
recorded complaint of hearing loss during approximately eight 
years of service in both the United States Navy and Army 
National Guard.  Furthermore, while one test showed hearing 
loss, that test was an entrance examination.  The subsequent 
separation examination did not show hearing loss.  Therefore, 
the Board finds that the weight of the evidence demonstrates 
that chronicity in service is not established in this case.  
38 C.F.R. § 3.303(b). 

As chronicity in service has not been established, a showing 
of continuity of symptoms after discharge is required to 
support the veteran's claim for service connection of his 
bilateral hearing loss.  38 C.F.R. § 3.303(b).  

The first post-service evidence of bilateral hearing loss is 
a January 2003 VA medical report where the veteran complained 
that his hearing loss was affecting his communication with 
others.  Examination revealed no evidence of middle ear 
pathology.  The diagnosis was mild to moderate bilateral 
symmetrical sensorineural hearing loss.  There was also 
significant high frequency loss and reported communication 
difficulties.  

Post-service VA medical records dated from February 2003 to 
March 2003 show that the veteran received treatment for his 
bilateral hearing loss.  He was given instructions regarding 
his hearing aids.  

The veteran and his son testified before the Board at a 
travel board hearing in May 2006.  Testimony revealed that 
the veteran worked as a supply clerk and gun captain during 
his service in the Navy and National Guard.  He testified 
that he frequently had to fire guns for light-fire training 
and was only provided earplugs for hearing protection.  He 
reported that after discharge from service, he noticed that 
he had hearing problems.  He stated that his hearing had 
worsened over the years and that he used hearing aids.  The 
veteran's son testified that his father had told him about 
all the loud gunfire he had been exposed to during service.  
He reported that it had been difficult to communicate with 
the veteran.  He stated that he had noticed that the 
veteran's hearing had decreased through the years.  He also 
testified that the veteran's hearing loss caused him to pass 
out and feel dizzy.  

On VA examination in September 2006, the veteran complained 
of difficulty hearing in noisy environments and when watching 
television.  He reported that he could hear people talking 
but had difficulty understanding speech.  He stated that he 
worked in the mess hall as a ship steward during service and 
was exposed to high levels of noise when he worked on the 
guns during battle stations.  He reported that he was exposed 
to noise in the Army Reserves as a gun captain.  He also 
stated that after service, he worked at civilian jobs that 
would have exposed him to noise, such as a heavy equipment 
engineer and a master mechanic.  The veteran's audiometric 
examination results were recorded as 20 at 500 Hertz, 45 at 
1000 Hertz, 55 at 2000 Hertz, 55 at 3000 Hertz, and 65 at 
4000 Hertz for the right ear, and as 15 at 500 Hertz, 35 at 
1000 Hertz, 50 at 2000 Hertz, 50 at 3000 Hertz, and 50 at 
4000 Hertz for the left ear.  Tympanometry testing revealed 
type A tympanograms for each ear, which was consistent with 
normal middle ear compliance.  Acoustic reflexes were 
consistent with the degree of hearing loss for each ear.  The 
examiner reviewed the claims file and diagnosed the veteran 
with normal to severe bilateral sensorineural hearing loss.  
The examiner opined that the hearing loss was not due to or 
aggravated by military noise exposure.  The examiner 
explained that the mild hearing loss revealed in a 1976 
examination was more than likely a temporary change in 
hearing because the 1978 medical board examination showed 
hearing sensitivity within normal limits for each ear.  The 
examiner noted that there had been no significant decrease in 
hearing since the veteran's 2003 evaluation and concluded 
that the veteran's current bilateral hearing loss was not due 
to military service but was more than likely due to the 
effects of presbycusis, civilian noise exposure, or some 
other etiology.     

An evaluation of the probative value of medical opinion 
evidence is based on the medical expert's personal 
examination of the patient, the examiner's knowledge and 
skill in analyzing the data, and the medical conclusion 
reached.  The credibility and weight to be attached to such 
opinions are within the province of the Board as 
adjudicators.  Guerrieri v. Brown, 4 Vet. App. 467 (1993).  
The Board finds that the September 2006 VA medical opinion is 
probative and persuasive based on the examiner's 
comprehensive review of the claims file, thorough and 
detailed examination of the veteran, and adequate rationale 
for the opinion.  In addition, there are no contrary 
competent medical opinions of record.   

Service connection may be granted when all the evidence 
establishes a medical nexus between military service and 
current complaints.  Degmetich v. Brown, 104 F.3d 1328 (Fed. 
Cir. 1997); Rabideau v. Derwinski, 2 Vet. App. 141 (1992).  
In this case, the evidence does not support a finding of any 
medical nexus between military service and the veteran's 
bilateral hearing loss.  Thus, service connection for 
bilateral hearing loss is not warranted.  In addition, 
because the veteran was not diagnosed with sensorineural 
hearing loss within one year after discharge from service, 
presumptive service connection for bilateral hearing loss is 
not warranted.    

The first post-service evidence of the veteran's hearing loss 
is in January 2003, approximately 25 years after his 
separation from service.  In view of the lengthy period 
without treatment, there is no evidence of a continuity of 
symptomatology, and this weighs heavily against the claim.  
Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).  

The veteran contends that his current bilateral hearing loss 
is related to his active service.  However, as a layman, the 
veteran is not competent to give a medical opinion on 
diagnosis, causation, or aggravation of a medical condition.  
Bostain v. West, 11 Vet. App. 124 (1998); Routen v. West, 142 
F.3d. 1434 (Fed. Cir. 1998); Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992).  The Board acknowledges that the veteran is 
competent to give evidence about what he experienced.  Layno 
v. Brown, 6 Vet. App. 465 (1994).  Competency must be 
distinguished from weight and credibility, which are factual 
determinations going to the probative value of the evidence.  
Rucker v. Brown, 10 Vet. App. 67 (1997).

The weight of the medical evidence indicates that the 
veteran's bilateral hearing loss began many years after 
service and was not caused by any incident of service.  The 
Board concludes that the hearing loss was not incurred in or 
aggravated by service.  As the preponderance of the evidence 
is against the claim for service connection, the claim must 
be denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).

Tinnitus 

The service medical records associated with the veteran's 
period of active service from July 1951 to August 1957 and 
the veteran's period of service in the National Guard from 
October 1976 to May 1978 do not reflect complaints or 
diagnoses related to tinnitus.  At a January 1978 examination 
before the a medical board, the veteran made no complaints 
regarding his tinnitus, and his ears were found to have no 
abnormalities.  Since the veteran's ears were found to be 
within normal limits on separation and there were no recorded 
complaints of tinnitus during approximately eight years of 
service in both the United States Navy and Army National 
Guard, the Board finds that the weight of the evidence 
demonstrates that chronicity in service is not established in 
this case.  38 C.F.R. § 3.303(b).     

As chronicity in service has not been established, a showing 
of continuity of symptoms after discharge is required to 
support the veteran's claim for service connection of his 
tinnitus.  38 C.F.R. § 3.303(b).  

The first post-service evidence of symptoms of tinnitus is a 
January 2003 VA medical report where the veteran complained 
of bilateral tinnitus that was equal in both ears and was of 
a buzzing nature.  

The veteran and his son testified before the Board at a 
travel board hearing in May 2006.  Testimony revealed that 
the veteran worked as a supply clerk and gun captain during 
his service in the Navy and National Guard.  He testified 
that he frequently had to fire guns for light-fire training 
and was only provided earplugs for hearing protection.  He 
reported that he experienced a ringing noise in his ears for 
days after firing guns for light-fire training and stated 
that the ringing stayed with him afterwards.  He testified 
that the VA physicians told him that there was nothing they 
could do to treat his tinnitus and that it was a condition 
that would not go away.  

On VA examination in September 2006, the veteran stated that 
he worked in the mess hall as a ship steward during service 
and was exposed to high levels of noise when he worked on the 
guns during battle stations.  He reported that he was exposed 
to noise in the Army Reserves as a gun captain.  He also 
stated that after service, he worked at civilian jobs that 
would have exposed him to noise, such as a heavy equipment 
engineer and a master mechanic.  He complained of constant 
bilateral tinnitus and although he could not recall an exact 
date of onset, he reported that he had been experiencing it 
for many years.  Tympanometry testing revealed type A 
tympanograms for each ear, which was consistent with normal 
middle ear compliance.  Acoustic reflexes were consistent 
with the degree of hearing loss for each ear.  The examiner 
reviewed the claims file and diagnosed the veteran with 
bilateral tinnitus.  The examiner opined that the tinnitus 
was not due to military noise exposure because there was no 
documentation of any tinnitus in the veteran's claims file 
until over 25 years after being discharged from the Army 
Reserves.  

An evaluation of the probative value of medical opinion 
evidence is based on the medical expert's personal 
examination of the patient, the examiner's knowledge and 
skill in analyzing the data, and the medical conclusion 
reached.  The credibility and weight to be attached to such 
opinions are within the province of the Board as 
adjudicators.  Guerrieri v. Brown, 4 Vet. App. 467 (1993).  
The Board finds that the September 2006 VA medical opinion is 
probative and persuasive based on the examiner's 
comprehensive review of the claims file, thorough and 
detailed examination of the veteran, and adequate rationale 
for the opinion.  In addition, there are no contrary 
competent medical opinions of record.   

Service connection may be granted when all the evidence 
establishes a medical nexus between military service and 
current complaints.  Degmetich v. Brown, 104 F.3d 1328 (Fed. 
Cir. 1997); Rabideau v. Derwinski, 2 Vet. App. 141 (1992).  
In this case, there is no evidence establishing a medical 
nexus between military service and the veteran's tinnitus.  
Thus, service connection for tinnitus is not warranted.  In 
addition, because the veteran was not diagnosed with tinnitus 
within one year after discharge from service, presumptive 
service connection for tinnitus is not warranted.    

The first post-service evidence of the veteran's tinnitus is 
in January 2003, approximately 25 years after his separation 
from service.  In view of the lengthy period without 
treatment, there is no evidence of a continuity of 
symptomatology, and this weighs heavily against the claim.  
Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).  

The veteran contends that his current tinnitus is related to 
his active service.  However, as a layman, the veteran is not 
competent to give a medical opinion on diagnosis, causation, 
or aggravation of a medical condition.  Bostain v. West, 11 
Vet. App. 124 (1998); Routen v. West, 142 F.3d. 1434 (Fed. 
Cir. 1998); Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  
The Board acknowledges that the veteran is competent to give 
evidence about what he experienced.  Layno v. Brown, 6 Vet. 
App. 465 (1994).  Competency must be distinguished from 
weight and credibility, which are factual determinations 
going to the probative value of the evidence.  Rucker v. 
Brown, 10 Vet. App. 67 (1997).

The weight of the medical evidence indicates that the 
veteran's tinnitus began many years after service and was not 
caused by any incident of service.  The Board concludes that 
the tinnitus was not incurred in or aggravated by service.  
As the preponderance of the evidence is against the claim for 
service connection, the claim must be denied.  38 U.S.C.A. § 
5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Duties to Notify and Assist the Appellant

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant and any 
representative of any information, medical evidence, or lay 
evidence not previously provided to VA that is necessary to 
substantiate the claim.  This notice requires VA to indicate 
which portion of that information and evidence is to be 
provided by the claimant and which portion VA will attempt to 
obtain on the claimant's behalf.  See 38 U.S.C.A. §§ 5103, 
5103A, 5107 (West 2002 & Supp. 2008); 38 C.F.R. § 3.159 
(2008).  The notice must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; and 
(3) inform the claimant about the information and evidence 
the claimant is expected to provide."  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  

Here, the RO sent correspondence in June 2003 and April 2006; 
a rating decision in July 2003; a statement of the case in 
April 2004; and a supplemental statement of the case in 
December 2004.  These documents discussed specific evidence, 
the particular legal requirements applicable to the claims, 
the evidence considered, the pertinent laws and regulations, 
and the reasons for the decisions.  VA made all efforts to 
notify and to assist the appellant with regard to the 
evidence obtained, the evidence needed, the responsibilities 
of the parties in obtaining the evidence, and the general 
notice of the need for any evidence in the appellant's 
possession.  The Board finds that any defect with regard to 
the timing or content of the notice to the appellant is 
harmless because of the thorough and informative notices 
provided throughout the adjudication and because the 
appellant had a meaningful opportunity to participate 
effectively in the processing of the claims with an 
adjudication of the claims by the RO subsequent to receipt of 
the required notice.  There has been no prejudice to the 
appellant, and any defect in the timing or content of the 
notices has not affected the fairness of the adjudication.  
See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, 444 F.3d 1328 (Fed. Cir. 2006) (specifically 
declining to address harmless error doctrine); see also 
Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Thus, VA has 
satisfied its duty to notify the appellant and had satisfied 
that duty prior to the final adjudication in the May 2008 
supplemental statement of the case.  

In addition, all relevant, identified, and available evidence 
has been obtained, and VA has notified the appellant of any 
evidence that could not be obtained.  The appellant has not 
referred to any additional, unobtained, relevant, available 
evidence.  VA has also obtained a medical examination in 
relation to these claims.  Thus, the Board finds that VA has 
satisfied both the notice and duty to assist provisions of 
the law.



ORDER

Service connection for bilateral hearing loss is denied.  

Service connection for tinnitus is denied.  



____________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


